DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on10/05/2022 has been entered.
Response to Amendment

2.	The amendment filed on 10-05-2022 has been entered and considered.
Claims 1-20 are pending in this application.
Claim Objections
3.	Claims 1-20 are objected to because of the following informalities: 
	Claim 1 is object to because the term “a first customer premises equipment” in line 1 should be changed to “a first customer premise equipment device” so it can refer to the same terms in at least claim 1 lines 4 and 8.
	Claim 8 is object to because the term “the first customer premise equipment device” in line 7 should be changed to “the customer premise equipment device” so it can refer to the same terms in at least claims 8-13 line 1.  Furthermore, the term “as” at the end of line 6 needs to be changed to “at”.
Claim 14 is object to because the term “a customer premise device” in line 2 should be changed to “a first customer premise equipment device” so it can refer to the same terms in at least claim 14 lines 5 and 9.  Furthermore, the term “second” in line 11 needs to be deleted so the claim reads like claims 1 and 8.
Claims 2-7, 9-13 and 15-20 are objected to because of their dependency on the objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganu et al (US 2014/0059218) in view of Zouezouvillys (US 2015/0319034) and Turley et al (US 2005/0204402).
For claim 1, Ganu discloses a method by a first customer premises equipment (see at least Fig.1; AP 100a) comprising: wherein a first client device and a second client device are connected to a first customer premise equipment device (see at least Fig.1; Clients 180a/b connected to at least AP 100a (first CPE)).  Garu discloses all the claimed subject matter with the exception of explicitly disclosing monitoring a quality parameter of a first client device; determining that the quality parameter of the first client device is less than a quality parameter threshold; determining that a service provided by the first client device is designated as an interchangeable service, wherein said designation is based upon an indication that the service may be provided by the first client device and at least one other client device; and identifying a second client device through which the service that is designated as an interchangeable service may be provided.  However, Zouezouvillys discloses a network device (see at least Fig.2; 202) monitoring a quality parameter of a first connection (see at least [0095]; monitoring the quality of the primary (first) connection); determining that the quality parameter of the first connection is less than a quality parameter threshold (see at least [0095]; determining that the quality of the primary (first) connection is below a threshold value); determining that a service provided by the first connection is designated as an interchangeable service (see at least [0096]; determining the first/primary media as an interchangeable service since it is audio and/or video communications (at least [0039]) provided by the first/primary connection), wherein said designation is based upon an indication that the service may be provided by the first client device and at least one other second client device (see at least [0096]; the service (media) can be provided by the first media associated by the first/primary connection and at least one other secondary media associated by the second/secondary connection so the integrity of the communication session (interchangeable service) is preserved in case of media bridge connection fault or quality loss); and identifying a second client device through which the service that is designated as an interchangeable service may be provided (see at least [0096]; identifying a second/secondary connection through which the service (media) provided by the first media associated by the first/primary connection (interchangeable service) may be provided in case of quality loss or connection fault so the integrity of the communication session (interchangeable service) is preserved in case of media bridge connection fault or quality loss).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zouezouvillys into the method/apparatus/CRM of Garu by implementing the primary/secondary connections at the respective first/second client via the AP/CPE (network device) for the purpose of at least ensuring connection reliability by providing backup/redundancy/protection at the client side.  Gary in view of Zouezouvillys discloses all the claimed subject matter with the exception of explicitly disclosing amending port forwarding rules to enable the second client device to provide the service; and port forwarding incoming packets associated with the service to the second client device.  However, Turley discloses amending port forwarding rules by redirecting the network packets through rewriting a portion of the header of the network packets (incoming packets) by at least changing the port (port forwarding incoming packets) or the destination address (first client) so that the packets arrive at an alternate location (second client) (see at least [0050]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Turley into the method/apparatus/CRM of Garu in view of Zouezouvillys by port forwarding the incoming packets associated with the first/primary connection (first client) to the second/secondary connection (second client) in order to enable the second/secondary connection (second client) to provide the service when network operating environment changes (switching from first/primary connection (first client) to the second/secondary connection (second client)) for the purpose of at least having a reliable system.
For claim 2, Zouezouvillys further discloses determining that a quality parameter of the second connection is greater than a quality parameter threshold (see at least [0095]; the connection monitor 216 and wherein the quality level of the second connection is better than the quality level of the first connection (above threshold) and wherein the switch is based on the quality of the connection and therefore the secondary connection is required to be above the threshold to trigger the switch); and wherein the incoming packets associated with the service provided by the first connection are changed to the second connection in response to the determination that the quality parameter of the second connection is greater than the quality parameter threshold (see at least [0096]; switch/change of media from the first connection to the second connection based on the quality of the second connection being better and therefore the secondary connection is required to be above the threshold to trigger the switch).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zouezouvillys into the method/apparatus/CRM of Garu by implementing the primary/secondary connections at the first/second client for the purpose of at least ensuring connection reliability by providing backup redundancy protection at the client side.  Gary in view of Zouezouvillys discloses all the claimed subject matter with the exception of explicitly disclosing port forwarding (changing) incoming packets associated with the service provided by the first client device to the second client device.  However, Turley discloses the use of a port forwarding rule that rewrite a portion of the header of the network packets (incoming packets) by at least changing the destination address (first client) so that the packets arrives at an alternate location (second client) (see at least [0050]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Turley into the method/apparatus/CRM of Garu in view of Zouezouvillys by port forwarding the incoming packets of the first/primary connection (first client) to the second/secondary connection (second client) when network operating environment changes (switching from first/primary connection (first client) to the second/secondary connection (second client)) for the purpose of at least having a reliable system.
For claim 3, Ganu further discloses steering the first client device to a first network extender (see at least [0067]; transitioning (steering) the client device to another AP (extender)).  Gary in view of Zouezouvillys discloses all the claimed subject matter with the exception of explicitly disclosing modifying one or more port forwarding rules at the first customer premise equipment device by replacing a destination address with an address associated with the first network extender.  However, Turley discloses the use/modify (at least [0048]; modify firewall rule) of one or more port forwarding rule that rewrite a portion of the header of the network packets (incoming packets) by at least replacing the destination address (first CPE) so that the packets arrives at an alternate location (first extender) (see at least [0050]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Turley into the method/apparatus/CRM of Garu in view of Zouezouvillys in order of at least translating/replacing the address of the incoming packets from first AP (first CPE) to the another AP (first extender) when network operating environment changes (after transitioning/steering) for the purpose of at least having a reliable system.
For claim 4, Ganu further discloses the first network extender to forward incoming packets received at the first network extender to the first client device (see at least [0067]; transitioning (steering) the client device to another AP (extender) for the purpose of connecting the client to network by exchanging (at least forward) traffic (at least incoming packets) from and to clients).  Gary in view of Zouezouvillys discloses all the claimed subject matter with the exception of explicitly disclosing creating a new port forwarding rule at the first network extender.  However, Turley discloses the use/create a new (at least [0048]; extend/prune/modify (new) firewall rule) port forwarding rule to forward incoming packets (see at least [0050]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Turley into the method/apparatus/CRM of Garu in view of Zouezouvillys in order of at least forwarding the incoming packets to the proper destination for the purpose of at least having a reliable system.
For claim 5, Ganu further discloses steering the first client device to the first network extender (see at least [0067]; transitioning (steering) the client device to another AP (extender)).  Gary discloses all the claimed subject matter with the exception of explicitly disclosing wherein the interchangeable service associated with a service provided by the first client device is identified in response to a determination that a quality parameter of the first client device is less than a quality parameter threshold.  However, Zouezouvillys discloses a network device (see at least Fig.2; 202) monitoring a quality parameter of a first connection (see at least [0095]; monitoring the quality of the primary (first) connection) and wherein the interchangeable service associated with a service provided by the first connection is identified in response to a determination that a quality parameter of the first connection is less than a quality parameter threshold (see at least [0095]-[0096]; identifying a secondary media (interchangeable service) (at least [0039]) associated with a first media (service) provided by the first/primary connection in response of determining that the quality of the primary (first) connection drops below a threshold value).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zouezouvillys into the method/apparatus/CRM of Garu by implementing the primary/secondary connections at the first/second client for the purpose of at least ensuring connection reliability by providing backup redundancy protection at the client side.
For claim 6, Ganu further discloses wherein the quality parameter of the first client device after steering the first client device to the first network extender (see at [0032] and/or Fig.2; client table that contains at least signal strength 230 (quality parameter) and client ID 220 and the use of table to control steering/transitioning (before and after)) is received by the first customer premise equipment device as a communication that is output from the first network extender extender (see at [0032] and/or Fig.2; client table in every APs (CPE and extender) are shared (outputted) among them or via at least controller 140 (Fig.1 and/or [0036])).
For claim 7, Turley further discloses wherein port forwarding incoming packets associated with the service provided by the first client device to the second client device comprises amending one or more port forwarding rules by changing a forwarding destination address from an address associated with the first client device to an address associated with the second client device (see at least [0050]; the use/modify (at least [0048]; modify (amend)  firewall rule) one or more port forwarding rules that rewrite a portion of the header of the network packets (incoming packets) by at least changing the destination address (first client) so that the packets arrives at an alternate location (second client)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Turley into the method/apparatus/CRM of Garu in view of Zouezouvillys by port forwarding (translating the address of) the incoming packets associated with the first/primary connection (first client) to the second/secondary connection (second client) when network operating environment changes (switching from first/primary connection (first client) to the second/secondary connection (second client)) for the purpose of at least having a reliable system.
Claims 8-13 are rejected for same reasons as claims 1-3 and 5-7, respectively (Garu further discloses network device (CPE) in at least [0021] and/or [0023]).
Claims 14-20 are rejected for same reasons as claims 1-7, respectively (Garu further discloses CRM in at least [0023]).
Response to Arguments
5.	Applicant's arguments filed in regard of the independent claims have been fully considered but they are not persuasive because the claims are rejected based on a combination of a plurality of references.  So, targeting and arguing one reference such as Zouezouvillys instead of the combination of Garu in view of Zouezouvillys and Turley is inappropriate since the claims are rejected under obviousness.  Furthermore, the applicant is arguing the term “interchangeable service”.  However, the examiner disagrees because the term “interchangeable service” is very broad since it is not defined in the claim(s) and if a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984). In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  Therefore, claims are given their broadest reasonable interpretation The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, Zouezouvillys further discloses determining that a service provided by the first connection is designated as an interchangeable service which can be seen in at least [0096] where it is disclosed the determining of the first/primary media as an interchangeable service since it is audio and/or video communications (at least [0039]) provided by at least the first/primary connection.  Specifically, Garu, the first reference, teaches a first client device and a second client device that are connected to a first customer premise equipment device and which can be seen in at least Fig.1 which discloses at least a first client device 180a and a second client device 180b connected via respective first/primary connection and second/secondary connection to the AP 100a (first CPE)).  Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, Zouezouvillys, a second reference, discloses a system that allows a network device to connect with a primary datacenter (primary/first connection) while jointly being connected with a secondary datacenter (second/secondary connection) (see at least [0026]) and wherein the multiple datacenters simultaneously provides (interchangeable service) increased fault tolerance to users (see at least [0028]).  Moreover, Zouezouvillys further discloses that the system associates the primary datacenter to a primary media bridge connection and a secondary datacenter to a secondary media bridge connection and wherein the network device uses the primary bridge connection (primary datacenter) at first to initiate a communication session (see at least [0028]) and when the system detects at least a drop in the connection quality of the primary media connection (quality parameter is less than a quality parameter threshold), it will switch the network device from the primary media connection (primary datacenter) to the secondary media bridge connection prepared by the secondary datacenter and therefore the system seamlessly transfer the communication session (interchangeable service) to the secondary media bridge (see at least [0029]).  In addition, the applicant’s own disclosure discloses that the quality parameter of a client device can be any parameter that maybe utilized to identify a weak connection between the devices (see at least [0018] of the publication).  Thus, Zouezouvillys discloses a change that enables a second device (secondary datacenter or secondary media bridge connection) to provide an interchangeable service (seamless transfer of the communication session) in place of a first device (primary datacenter or primary media bridge connection).  In conclusion, Garu in view of Zouezouvillys discloses the switch of the communication session (interchangeable service) from the first client device to the second client device based on detecting the drop of the quality parameter of the first client device without explicitly disclosing amending port forwarding rules to enable the switch.  That is why a third reference, Turley, was added and which discloses amending port forwarding rules by redirecting the network packets through rewriting a portion of the header of the network packets (incoming packets) by at least changing the port or the destination address (first client) so that the packets arrive at an alternate location (second client) and which can be seen in at least [0050].  Hence, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, Garu in view of Zouezouvillys and Turley discloses all the argued claimed limitations.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467